  Case 4:20-mj-07227-MKD                   ECF No. 12     filed 08/28/20     PageID.34 Page 1 of 1




      United States District Court, Eastern District of Washington
                                Magistrate Judge Mary K Dimke
                                            Richland

 USA v. JAMES GARZA                                       Case No. 4:20-MJ-7227-MKD-1

                                        Video Conference
                        The Defendant agreed to appear via video conference.

 Initial Appearance on Complaint:                                                              08/28/2020
 ☒    Pam Howard, Courtroom Deputy [Y]                    ☒   Benjamin Seal, US Atty (video)
                                                          ☒   Craig Webster, Defense Atty (video)
 ☒    Janie Coronado and Dan Manning, US                  ☒   Interpreter NOT REQUIRED
      Probation / Pretrial Services Officers (tele)
 ☒    Defendant present in custody USM appearing
      by video from Benton County Jail

 ☒    USA Motion for Detention                           ☒    Rights given
 ☐    USA not seeking detention                          ☒    Acknowledgment of Rights filed
 ☒    Financial Affidavit (CJA 23) filed                 ☒    Defendant to be mailed a copy of charging
                                                              document by Defense
 ☒    The Court will appoint the Federal Defenders       ☒    Defense has read charging document to
                                                              Defendant prior to Court
 ☐    Based upon conflict with Federal Defenders, the    ☐    Charging document read in open court
      Court will appoint a CJA Panel Attorney
 ☒    Supplemental PRE-Trial Services Report ordered     ☐    POST Pre-Trial Services Report ordered

                                                 REMARKS
        Due to the current COVID-19 public health crisis, all parties including Defendant, appeared by
video or teleconference.
        Defendant was assisted by counsel and advised of their rights and the allegations contained in the
charging document.
        The Defendant acknowledged to the Court that their true and correct name is: James Gerald
Garza.

The Court ordered:
        1. Defendant shall be detained by the U. S. Marshal until further order of the Court.



 Detention Hrg:                                         Preliminary Hrg:

 09/02/2020 @ 2:00 p.m. [Y/MKD]                         09/11/2020 @ 10:00 a.m. [Y/MKD]
 (Video Conf)                                           (Video Conf)




Digital Recording/Y-102                    Time: 10:01 a.m. – 10:10 a.m.                                  Page 1
